In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00039-CR



       RICHARD CHARLES FININEN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                  Cass County, Texas
              Trial Court No. 2015F00270




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER
       Our review of the court reporter’s record in this case indicates that it contains “sensitive

data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 9.10(a). Sensitive data includes “a driver’s license number, passport number, social

security number, tax identification number or similar government-issued personal identification

number.” TEX. R. APP. P. 9.10 (a)(1). Volume five of the court reporter’s record contains the

appellant’s social security number. Rule 9.10(b) states, “Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices, must not contain

sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because volume

five of the court reporter’s record contains sensitive data, we order the clerk of this Court or her

appointee, in accord with Rule 9.10(g), to seal volume five of the electronically filed court

reporter’s record in this case.

       IT IS SO ORDERED.



                                              BY THE COURT

Date: October 4, 2016




                                                 2